Case 2:17-cr-20274-BAF-DRG ECF No. 414 filed 07/08/19         PageID.3277     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ____________________________________

 UNITED STATES OF AMERICA,                        Case No. 17-cr-20274

              Plaintiff,                           Honorable Bernard A. Friedman

 v.
                                                    STIPULATION AND
                                                    ORDER TO ALLOW
                                                    MODIFICATION OF BOND
 D3, FARIDA ATTAR,

           Defendant.
 ____________________________________

                                   STIPULATION

 Farida Attar, through her attorney Matthew R. Newburg, and the United States

 government, through its attorney Sara Woodward, and said parties do stipulate that

 the bond conditions for Defendant, Farida Attar be modified to permit her to travel

 from the State of Michigan to the State of California and all states necessary to reach

 California on the following dates:

       Defendant, Farida Attar be permitted to leave the State of Michigan on

       Friday, July 12, 2019 to travel to the State of California and all States

       enroute and is to return to the State of Michigan on or before Monday,



                                           1
Case 2:17-cr-20274-BAF-DRG ECF No. 414 filed 07/08/19           PageID.3278    Page 2 of 2




       July 22, 2019. Further, Ms. Attar will be traveling by plane and will be

       accompanied by her son for relocation purposes for his job.

            All other bond conditions shall otherwise remain in full force and
  effect.
                                           Respectfully submitted,


 06/28/2019                                /s/MATT NEWBURG
 Date                                      Matthew R. Newburg


 06/28/2019                                /s/SARA WOODWARD
 Date                                      Sara Woodward

                                          ORDER

       The bond conditions of Farida Attar shall be modified to permit the following:

                 Defendant, Farida Attar be permitted to leave the State of

                 Michigan on Friday, July 12, 2019 to travel to the State of

                 California and all States enroute and is to return to the State of

                 Michigan on or before Monday, July 22, 2019. Further, Ms. Attar

                 will be traveling by plane and will be accompanied by her son

                 for relocation purposes for his job.



 Date: July 8, 2019                        s/Bernard A. Friedman
                                           Hon. Bernard A. Friedman
                                           United States District Judge

                                              2
